internal_revenue_service number release date index number -------------------------------------------------------- ----------------------------------------- -------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number -------------------- refer reply to cc intl b04 plr-150578-07 date august legend parent --------- ------------------------------ ----------------------- holding dsub fsub fsub1 fsub2 state a activity a activity b ---------------------------------------- ------------------------------ ------------------------ ------------------------------------------------- ------------------ --------------------------- ---------------------------------------------------- ------------- -------------------------------------------------------------- -------------------------------------------------- dear ------------------ this letter responds to your representative’s letter of date requesting rulings as to the federal_income_tax consequences of a proposed plr-150578-07 transaction the material information submitted in that letter and subsequent correspondence is summarized below the rulings contained in this letter are based upon facts and representations that were submitted on behalf of the taxpayer and accompanied by a statement executed under penalties of perjury by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding the matters described in the caveats section below summary of facts parent is a state a corporation that uses the accrual_method of accounting and a calendar_year parent was organized under the laws of state a as a not-for-profit corporation without capital stock and qualifies as a tax exempt_organization under sec_501 of the internal_revenue_code parent is engaged in activity a and activity b parent owns all the outstanding_stock in holding an existing for-profit domestic_corporation that uses the accrual_method of accounting holding will have domestic and foreign subsidiaries that will engage directly and or indirectly in for-profit business activity holding has outstanding class a common_stock holding class a stock holding may issue a second class of common_stock with a relatively low vote holding class b stock hereinafter holding class a stock and holding class b stock may be referred to collectively as holding stock parent intends to form one or more domestic corporations dsub in state a initially all of the outstanding_stock in dsub will be held by parent dsub will use the accrual_method of accounting parent also intends to form a foreign_corporation fsub under the applicable laws of the relevant foreign jurisdiction initially all of the outstanding_stock in fsub will be held by parent fsub will use the accrual_method of accounting if there is more than one dsub or more than one fsub then each of the representations and rulings below regarding dsub and fsub applies separately to each such entity management of parent has determined that its overall objectives can best be achieved by operating activity b as a for-profit enterprise via domestic and foreign subsidiaries pursuant to the proposed transaction described below proposed transaction plr-150578-07 step i parent will transfer to dsub assets relating to activity b operations parent will also transfer to dsub marketable_securities in exchange parent will receive all the stock in dsub dsub stock and potentially debt of dsub dsub debt step ii parent will transfer to fsub assets relating to activity b operations including goodwill other intangibles and stock in foreign subsidiaries in exchange parent will receive all the stock in fsub including both common_stock fsub common_stock and preferred_stock intended to be treated as nonqualified_preferred_stock within the meaning of sec_351 fsub nqps fsub will transfer some of these assets to its wholly owned subsidiary step iii parent will transfer to holding everything it received from dsub and fsub in steps i and ii including the dsub stock the dsub debt if any the fsub common_stock the fsub nqps and other assets unrelated to dsub or fsub in exchange parent will receive additional holding class a stock and possibly holding class b stock steps i and ii will occur substantially contemporaneously with one another and step iii will occur as soon as practicable thereafter unrelated transactions it is anticipated that parent will transfer all of the stock of fsub1 to fsub2 and that at some future time holding class b common_stock may be issued to holding employees to a holding employee_stock_ownership_plan and or to outside investors representations parent has made the following representations in connection with the proposed transaction a no stock_or_securities will be issued for services rendered to or for the benefit of dsub fsub or holding in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of dsub fsub or holding that is not evidenced by a security or for interest on indebtedness of dsub fsub or holding which accrued on or after the beginning of the holding_period of the transferor for the debt b none of the stock to be transferred is sec_306 stock within the meaning of sec_306 except possibly fsub nqps holding will comply with all the requirements of sec_306 on the sale or disposition of any sec_306 stock c the value of the dsub or fsub stock received in exchange for accounts_receivable if any will be equal to the net value of the accounts transferred ie the face plr-150578-07 amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts d any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and parent is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred e the adjusted_basis and the fair_market_value of the assets to be transferred by parent to dsub fsub and holding will in each instance be equal to or exceed the sum of the liabilities to be assumed by dsub fsub or holding as determined under sec_357 except the basis of the assets transferred by parent to dsub and to holding may be less than the sum of the liabilities assumed f the liabilities of parent assumed by dsub fsub or holding if any were incurred in the ordinary course of business and are associated with the assets transferred g there is no plan or intention on the part of dsub fsub or holding to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction h holding dsub and fsub will each have outstanding solely a single class of stock except as specified in the next two sentences in addition to common_stock it is anticipated that fsub will also have outstanding the nqps being issued in step ii it is possible that holding will issue class b stock to parent so that holding may have outstanding both class a stock and class b stock at the time of the proposed transaction neither holding dsub nor fsub will have outstanding any debt or convertible securities warrants or options or any other type of right or instrument where such right or instrument constitutes an equity_interest in holding dsub or fsub or where pursuant to such right or instrument any person could acquire an equity_interest in holding dsub or fsub parent will receive stock securities or other_property approximately equal to the fair_market_value of the net assets transferred to dsub fsub and holding dsub fsub and holding will each remain in existence and retain and use the property transferred to it in a trade_or_business some assets received by dsub fsub and holding may be transferred to a wholly owned subsidiary k there is no plan or intention by dsub fsub or holding to dispose_of the transferred property other than in the normal course of business operations except that assets may be transferred to controlled_subsidiaries following the proposed i j plr-150578-07 transaction l dsub fsub and holding will not be investment companies within the meaning of sec_351 and sec_1_351-1 m parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock and securities received in the proposed transaction will not be used to satisfy the indebtedness of parent n dsub fsub and holding will not be personal_service_corporations within the meaning of sec_269a o there is no plan agreement or understanding on the part of parent to engage in any transaction such as any merger acquisition stock issuance or debt issuance at the time of or in connection with the proposed transaction that would involve dsub fsub or holding or the assets to be transferred in connection with the proposed transaction except for transactions undertaken in the normal course of business p there is no plan agreement or understanding on the part of any of dsub fsub or holding to engage in any other transaction such as any merger acquisition stock issuance or debt issuance at the time of or in connection with the proposed transaction except for transactions undertaken in the normal course of business q parent is neither retaining nor receiving any right to income from dsub fsub or holding with regard to any of the property transferred r each intangible being transferred from parent to dsub fsub or holding including all patents copyrights trademarks tradenames and know-how and all applications to receive patents or other intangibles will constitute property within the meaning of sec_351 s none of the assets to be transferred from parent to dsub fsub or holding were received by parent pursuant to a plan_of_liquidation of another corporation where such liquidation was undertaken in contemplation of or connection with the proposed transaction rulings based solely on the information submitted and the representations set forth above we rule as follows rulings as to step i plr-150578-07 the transfer of assets from parent to dsub in exchange for dsub stock dsub debt if any and the assumption of parent liabilities will constitute a transfer to a controlled_corporation meeting the requirements of sec_351 and except as provided under sec_351 and sec_357 no gain_or_loss will be recognized by parent sec_351 pursuant to sec_351 parent will recognize gain on the transfer but not in excess of the fair_market_value of the dsub debt if any the excess of liabilities assumed over the basis of the property transferred will be treated in accordance with sec_357 the basis of the dsub stock and the dsub debt if any received by parent in the exchange will be determined as provided under sec_358 no gain_or_loss will be recognized by dsub on the receipt of assets of parent in exchange for dsub stock and dsub debt if any sec_1032 the basis of each asset received by dsub will be determined as provided under sec_362 d and e unless an exception under sec_362 or e applies the basis of each asset received by dsub shall be the same as it would be in the hands of parent increased in the amount of gain recognized to parent on such transfer the transfer of assets from parent to dsub will constitute an importation into the federal_income_tax system in the event that there is an importation_of_a_net_built-in_loss within the meaning of sec_362 then the basis of each asset received by dsub will be the asset’s fair_market_value immediately after its transfer to dsub sec_362 the holding_period for each of the assets received by dsub will include the period during which such asset was held by parent sec_1223 rulings as to step ii the transfer of assets from parent to fsub in exchange for fsub common_stock fsub nqps and the assumption of parent liabilities will constitute a transfer to a controlled_corporation meeting the requirements of sec_351 provided that the fsub nqps constitutes nonqualified_preferred_stock within the meaning of sec_351 it will constitute other_property within the meaning of sec_351 the basis of the fsub common_stock and all fsub nqps received by parent in the exchange will be determined as provided under sec_358 no gain_or_loss will be recognized by fsub on the receipt of assets of parent in exchange for fsub common_stock and fsub nqps sec_1032 the basis of each asset received by fsub other than intangible assets to which sec_367 applies will be determined as provided under sec_362 d and e unless an exception under sec_362 or e applies the basis of each plr-150578-07 asset received by fsub shall be the same as it would be in the hands of parent increased in the amount of gain recognized to parent on such transfer the holding_period for each of the assets received by fsub other than intangible assets to which sec_367 applies will include the period during which such asset was held by parent sec_1223 sec_367 will apply to the transfer of intangible assets within the meaning of sec_936 from parent to fsub in exchange for fsub common_stock and fsub nqps sec_367 sec_351 will not apply to parent’s transfer of assets to fsub to the extent sec_367 applies to such transfer sec_367 the value of the fsub nqps received by parent that is allocated to and treated as exchanged for intangible_property within the meaning of sec_936 will be included in parent’s income in the year of the transfer and will to the extent it exceeds the deemed payment required under sec_367 for the tax_year of the transfer be treated as a prepayment of the amounts required to be included in income under sec_367 in subsequent tax years the fsub nqps will be allocated among assets in the manner described in revrul_68_55 1968_1_cb_140 as amplified by revrul_85_164 1985_2_cb_117 rulings as to step iii the transfers of dsub stock dsub debt if any fsub common_stock and fsub nqps from parent to holding in exchange for holding stock and the assumption_of_liabilities will constitute a transfer to a controlled_corporation meeting the requirements of sec_351 no gain_or_loss will be recognized by parent upon the transfer of assets to holding solely in exchange for holding stock except to the extent sec_357 applies sec_351 any excess of the liabilities assumed over the basis of the property transferred will be treated in accordance with sec_357 the basis of the holding stock received by parent in the exchange will be determined as provided under sec_358 no gain_or_loss will be recognized by holding on the receipt of assets of parent in exchange for holding stock sec_1032 the basis of each asset received by holding will be determined as provided under sec_362 d and e unless an exception under sec_362 or e applies the basis of each asset received by holding shall be the same as it would be in the hands of parent increased in the amount of gain recognized to parent on such transfer the transfer of assets from parent to holding will constitute an importation into the federal_income_tax system in the event that there is an plr-150578-07 importation_of_a_net_built-in_loss within the meaning of sec_362 then the basis of each asset received by holding will be the asset’s fair_market_value immediately after its transfer to holding sec_362 the holding_period for each of the assets received by holding will include the period during which such asset was held by parent sec_1223 the required adjustments provided under the sec_367 regulations will be taken into account annually over the life of the intangible_property within the meaning of sec_936 transferred to fsub but not to exceed a period of years sec_1_367_d_-1t holding will succeed only to the sec_367 annual payments in excess of the amount of the fsub nqps treated as a prepayment recognized by parent and shall include such amounts into income once the aggregate amount of the sec_367 payments exceed the amount included in parent’s income as a prepayment sec_1_367_d_-1t caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transactions or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions not specifically covered by the above rulings in particular no opinion is expressed regarding a whether each of the entities that is intended to be formed as a domestic_corporation or a foreign_corporation will in fact be formed as intended and will properly be treated as a corporation for federal_income_tax purposes b whether any of the parent assets being transferred to dsub fsub or holding constitute accounts_receivable and if so how they should be treated c whether any subsequent loss or deduction with regard to any of the transferred property is properly allocable to parent or disallowed under sec_269 or sec_482 d whether any property transferred from dsub to parent is treated as debt for federal tax purposes e whether any property transferred from fsub to parent is treated as nonqualified_preferred_stock within the meaning of sec_351 plr-150578-07 f whether any transfers of intellectual_property from parent to dsub fsub or holding constitute transfers of property within the meaning of sec_351 and g whether any of the transfers of property by parent to fsub will qualify for the exception under sec_367 for property used in the active_conduct_of_a_trade_or_business outside the united_states in addition no opinion is expressed with regard to the tax consequences of the unrelated transactions described above procedural statements this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of each taxpayer involved for the taxable_year s in which the transactions are consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number plr-150578-07 of this ruling letter pursuant to a power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representative sincerely ________________ thomas d beem senior technical reviewer associate chief_counsel international branch cc
